Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00098-CR

                                     Raymond MANN,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CR-5447
                         Honorable Frank J. Castro, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED February 19, 2020.


                                              _____________________________
                                              Irene Rios, Justice